DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with T. Patrick Johnson on Jul. 19, 2020.
The application has been amended as follows: 
Claim 26:
“26. An air filter element comprising:
a) a filter medium pack comprising a rolled-up length of a fluted filter medium arranged in a tubular shape, said filter medium pack having a substantially planar first flow side and a substantially planar second flow side parallel to the first flow side, the filter medium pack defining an outer perimeter having a convex portion and an adjacent concave portion;
b) a core disposed within the filter medium pack such that the air filter element is without a hollow space at the center of the filter medium pack, the core being substantially geometrically similar to the filter medium pack outer perimeter convex and concave portions;
c) a guiding rim formed from a first material, the guiding rim having a grid structure supporting the filter medium pack first flow side and a first end of the core, the guiding rim having oppositely extending first and second axial extensions, wherein each of the guiding rim first axial extension, the guiding rim second axial extension, and a central portion of the grid structure are substantially geometrically similar to the filter medium pack outer perimeter convex and concave portions, the first axial extension circumscribing the filter medium pack outer perimeter convex and concave portions, the second axial extension extending beyond the filter medium pack first flow side and being radially inset from the filter medium pack outer perimeter; and
d) a seal member formed from a second material different from the first material, the seal member being secured to the guiding rim second axial extension, the seal member being substantially geometrically similar to the filter medium pack outer perimeter convex and concave portions.” Emphasis added.

Allowable Subject Matter
Claims 1, 5–6, 8, 10, 16–18 and 20–26 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Menssen et al., US 2014/0047808 A1 is considered to be the closest art. 
Regarding claim 1:
Menssen discloses an air filter element (i.e., filter element 1). Menssen Fig. 1, [0041].  The air filter element 1 comprises a filter medium pack (i.e., filter medium 2) comprising a filter medium. Id. at Fig. 3, [0044]. While Menssen does not explicitly disclose a filter medium (i.e., filter material), it would have been obvious for its filter medium pack 2 to contain certain filter material so that it can filter air. The filter medium pack 2 has a first side and a second side. Id. at Fig. 2. The filter medium pack 2 defines an outer perimeter having a convex portion and an adjacent concave portion. Id. at annotated Fig. 3.  The air filter element 1 comprises a guiding rim (i.e., end disk 20) comprising a sealing surface (i.e., the surface of sealing 66) having at least a radially oriented component arranged on the first side. The sealing surface of sealing member 66 is configured to provide radial sealing when installed in a suitably shaped cavity (i.e., housing 31). Id. at Fig. 1, [0043].  The filter medium pack 2 has a substantially tubular shape Id. at Figs. 3 and 4, [0016]. 
Menssen does not explicitly disclose that a circumference of the guiding rim 20 comprises at least one convex portion, corresponding to the filter medium pack outer perimeter convex portion, and at least one adjacent concave portion in the drawing. However, Menssen discloses that the end disk 20 (i.e., guiding rim) and the associated sealing surface of the filter housing can be designed symmetrically in the shape of a semicircle or half of an ellipsis to ensure a correctly positioned mounting of the filter element. Id. at [0043]. It would have been obvious that when the guiding rim and associated sealing surface of the filter housing are designed symmetrically in the shape of a semicircle, a circumference of the guiding rim 20 would comprises at least one convex portion (i.e., the outer perimeter of the semicircle) and a concave portion (i.e., the connecting area where the two semi-circle meet).
As for the limitation of the convex portion of the guiding rim 20 corresponding to the filter medium pack outer perimeter convex portion, Menssen does not explicitly disclose this limitation. However, it would have been obvious to one of ordinary skill in the art to understand that the guiding rim would have a contour that matches the contour of the filter media, i.e., where the concave/convex portion of the guiding rim corresponds to the concave/convex portion of the filter media respectively. A person of ordinary skill in the art would understand that such arrangement is commonly known in the air filtration art. 

    PNG
    media_image1.png
    837
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    640
    media_image2.png
    Greyscale

However, Menssen does not disclose that a core is disposed within the filter medium such that the filter medium pack is without a hollow space at the center of the filter medium pack. Menssen also does not disclose that the core is substantially geometrically similar to the filter medium pack outer perimeter. 
A modification of Menssen with regard to this matter would not be obvious as Menssen relies on the interior space to enhance filtration performance. Menssen [0012].
Claims 5–6, 8, 10, 16–18 and 21–25 are allowable as they depend on claim 1. 
Claim 26 is allowable for a reason similar to claim 1, because Menssen fails to disclose the limitation of a core disposed within the filter medium pack such that the air filter element is without a hollow space at the center of the filter medium pack. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krisko et al., US 2008/0016832 A1 (“Krisko”)
Swanson et al., US 2012/0311983 A1 (“Swanson”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                      

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776